Citation Nr: 1707453	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1311 (a)(2), based on clear and unmistakable error (CUE) in a May 2007 rating decision that assigned an effective date of November 28, 2005 for the award of service connection for nephropathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1974.  He died in March 2008, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2016, the appellant provided testimony before the undersigned Veterans Law Judge by videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A final Board decision in June 2003 denied the Veteran's claim of entitlement to service connection for nephropathy (Berger's disease).  

2.  The RO received the Veteran's informal claim seeking to reopen the prior denial of service connection for nephropathy on November 28, 2005; no earlier communication seeking entitlement to service connection for nephropathy was received following the June 2003 denial.

3.  In a May 2007 rating decision, the RO granted the Veteran's claim for service connection for end stage renal disease status post kidney transplant, with a history of IGA nephropathy and diabetic nephropathy, associated with diabetes mellitus, Type 2, and assigned an effective date of November 28, 2005, the date on which an informal claim was received; although notified of the denial, the Veteran did not initiate an appeal.

4.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the May 2007 rating decision such that the outcome of the assignment of the effective date of November 28, 2005, for service connection for end stage renal disease status post kidney transplant, with a history of IGA nephropathy and diabetic nephropathy, associated with diabetes mellitus, Type 2, would have been manifestly different but for the error.

5.  The Veteran was not rated totally disabled due to a service-connected disability for a continuous period of at least eight years immediately preceding his death in March 2008.


CONCLUSIONS OF LAW

1.  The RO's May 2007 assignment of an effective date of November 28, 2005, in the grant of service connection for end stage renal disease status post kidney transplant, with a history of IGA nephropathy and diabetic nephropathy, associated with diabetes mellitus, Type 2, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The May 2007 rating decision that assigned an effective date of November 28, 2005, for the grant of service connection for end stage renal disease status post kidney transplant, with a history of IGA nephropathy and diabetic nephropathy, associated with diabetes mellitus, Type 2, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 4005 (West 2002); 7105 (West 2014); 38 C.F.R. §§ 3.104 (2007); 3.104, 3.105 (2016).
3.  The criteria for entitlement to Dependency and Indemnity Compensation benefits at the enhanced rate have not been met.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.5, 3.21 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist the appellant in the development of her claim do not apply in a situation such as this where the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25,180  (2004) (holding that notice was not required where evidence could not establish entitlement to the benefit claimed).  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Enhanced DIC Based on CUE

In a May 2008 rating decision, Dependency and Indemnity Compensation (DIC) was awarded based on service connection for the cause of the Veteran's death.  In November 2008, the appellant contended that she was entitled to enhanced DIC on the basis that a May 2007 rating decision that granted an effective date of November 28, 2005 for the award of service connection for nephropathy, contained CUE.  Essentially, her contention is that the effective date of the Veteran's award of service connection for nephropathy should have been as early as March 2000, that this would have resulted in the Veteran being in receipt of a 100 percent schedular evaluation for eight years prior to his death, which would in turn entitled her to enhanced DIC.
DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311; 38 C.F.R. § 3.5 (a).  The rates of DIC for surviving spouses are published in tabular form in Appendix B of the VA Manual M21-1 and are to be given the same force and effect as if published in the regulations of Title 38, Code of Federal Regulations.  38 C.F.R. § 3.21. 

As an initial matter, the appellant has not alleged and the record does not show that she is in need of aid and attendance, is in a nursing home, or is blind; is permanently housebound; or has any children below the age of 18.  Thus, a higher rate of DIC is not warranted on those bases.  38 U.S.C.A § 1311 (b)-(f).  Additionally, as the Veteran's death did not occur prior to January 1, 1993, consideration of a higher basic monthly Dependency and Indemnity Compensation rate based on the Veteran's military pay grade in service as specified in 38 U.S.C.A. § 1311 (a)(3) is not for application.

The evidence of record clearly reflects that the Veteran was not rated totally disabled due to a service-connected disability for a continuous period of at least eight years immediately preceding his death in March 2008.  The Veteran was in receipt of a total disability rating prior to his death from November 28, 2005, a period of less than three years.  The Veteran's total 100 percent rating was based on his service connected end stage renal disease status post kidney transplant, with a history of IGA nephropathy and diabetic nephropathy, associated with diabetes mellitus, Type 2.  This disability was assigned a 100 percent rating.  The Veteran has additional service connected disabilities that combined to a rating of 60 percent or more from November 28, 2015.  See 38 C.F.R. § 4.25 (2016). 

To the extent the appellant alleges that the Veteran should have been rated as totally disabled prior to November 28, 2005, and at least eight years before his death, as discussed above, there were no claims pending at the time of the Veteran's death that could form the basis for an award of an earlier 100 percent rating.  Claims for DIC benefits under 38 U.S.C.A. § 1311 must be adjudicated with specific regard given to decisions made during a veteran's lifetime, and in this case, those rating decisions are final.  38 U.S.C.A. § 7105. 

In addition, DIC benefits under 38 U.S.C.A. § 1311 must be adjudicated without consideration of hypothetical entitlement for benefits raised for the first time after the Veteran's death.  VA has also established that "hypothetical entitlement" is not a viable basis for establishing benefits under 38 U.S.C.A. § 1311.  See 38 C.F.R. § 20.1106; 70 Fed. Reg. 72,211 (2005) (effectively barring entitlement to "enhanced" DIC benefits under 38 U.S.C.A. § 1311 (a)(2) on the basis of hypothetical entitlement); National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation interpreting 38 U.S.C.A. § 1311 (a)(2) and 38 U.S.C.A. § 1318 identically). 

The only possible ways for the appellant to prevail on her claim for benefits under 38 U.S.C.A. § 1311 are (1) to meet the statutory duration requirements for a total disability rating at the time of the Veteran's death; or (2) to show that such requirements would have been met but for clear and unmistakable error (CUE) in a previous decision.  Here, the appellant has alleged CUE in a May 2007 rating decision that granted special monthly compensation (SMC) based on housebound criteria effective November 28, 2005, and assigned an effective date of November 28, 2005 for the award of service connection for nephropathy.  

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105 (a).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  See 38 C.F.R. § 3.400 (b)(2), (r) (2016).  If there is a prior final RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  38 C.F.R. § 3.400 (q)(2) (2016); Leonard v. Principi, 17 Vet. App. 447 (2004).

Here, the Veteran filed a claim for service connection for IGA nephropathy (Berger's disease) in April 1997.  This claim was denied in an April 1998 rating decision.  The Veteran appealed this decision to the Board, which, in a June 2003 decision, denied the claim.  A Board decision becomes final and binding if the veteran does not timely perfect an appeal of the decision, or unless modified or reversed by the Court.  38 U.S.C.A. §§ 7104 (b), 7252; 38 C.F.R. § 20.1100.  Here, the Veteran did not appeal the June 2003 Board decision, and it became final.

Following the June 2003 Board decision, there is no new evidence or communication from the Veteran evincing an intention to reopen the denial of the service connection for nephropathy claim prior to November 28, 2005.  On that date, the RO received a Diabetes Herbicide Presumption Physician's Statement indicating that the Veteran had diabetes mellitus with complications.  

Under regulations in effect at that time, a report of an examination or hospitalization which met the requirements of 38 C.F.R. § 3.157 would be accepted as an informal claim for benefits.  Thus, the RO treated the November 28, 2015, Physician's Statement as a claim to reopen.  Subsequently, a February 2007 VA examiner's opinion found that the Veteran had nephropathy that was related to his service connected diabetes mellitus.  In a May 2007 rating decision, the RO granted service connection for end stage renal disease status post kidney transplant, with a history of IGA nephropathy and diabetic nephropathy, associated with diabetes mellitus, Type 2.  The RO assigned as an effective date of the award of service connection (and the 100 percent rating assigned) November 28, 2015, the date of the claim to reopen.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Accordingly, the Board finds that November 28, 2005, is the earliest possible effective date for which the Veteran can receive the grant of service connection for nephropathy, and thus his 100 percent service connected disability rating.  Although the Veteran filed an original claim of service connection in April 1997, because the June 2003 Board decision which denied entitlement to service connection for nephropathy became final, as discussed above, an effective date of the original claim in April 1997 cannot be granted.  

Further, even though the May 2007 rating decision found the Veteran's nephropathy due to his service connected diabetes mellitus, the effective date for the grant of service connection can date back only to the date of the Veteran's claim to reopen, November 28, 2005.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002).  Even though new evidence including the February 2007 VA examiner's opinion indicated that the Veteran's nephropathy was related to his service connected diabetes mellitus, because CUE has not been shown in the June 2003 final Board decision, the Veteran cannot obtain an effective date earlier than his reopened November 28, 2005 claim.  See Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005).

While the appellant asserts CUE in the May 2007 rating decision granting service connection and assigning an effective date of November 28, 2005, the Board finds no CUE in that decision.  Specifically, the effective date was the date of the reopened claim.  As there was no pending claim for service connection for nephropathy following the June 2003 Board decision and prior to November 28, 2005, the assignment of that effective date of service connection was proper, and not CUE.  38 C.F.R. §§ 3.105, 3.400.

The facts of this case are not in dispute.  The Veteran was in receipt of a total disability rating prior to his death, from November 28, 2005.  He died in March 2008.  His service-connected disorders were not rated totally disabling for a continuous period of at least eight years immediately preceding death.  As the law is dispositive of the issue on appeal, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Based on the undisputed facts of this case, the appellant cannot be awarded DIC benefits at the enhanced rate, pursuant to the provisions of 38 U.S.C.A. § 1311. 

The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).



ORDER

The appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


